Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8 and 13, drawn to a modular system, classified in A63J 1/02.
II. Claims 9-12, drawn to a wheel fastener, classified in F16C 19/54.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the fasteners as claimed could be conventional fasteners such as nuts/bolts and/or adhesive.  The subcombination has separate utility such as fastening electronic components/parts such as computer housing and/or circuit boards together.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
As explained above, the combination as claimed in Group I can use any conventional fastening means such as nuts/bolts and/or adhesive and does not require the specific wheel fastener as recited in Group II.  Therefore, it would a serious search and/or examination burden if restriction were not required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Theo Wood on 08/26/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-8 and 13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-12 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 1-2, the limitation “a metal profiles” is indefinite because it is not clear whether a singular profile or a plurality of profiles.  Line 5, the limitation “each pair for attaching one section of a flat to one section of one of the metal profiles” is confusing and indefinite because it is not clear what is “each pair” and how “each pair” is for attaching “one of a flat” without defining “a flat”.  Line 6, the limitation “each element including at least one slot” is confusing and indefinite because it is not clear what is “each element” and how “at least one slot” is formed in “each element”.
Claim 6, line 2, the limitation “a regular fastener” is indefinite because it is not clear what is “regular”.
Claim 7, the limitation “the wheel fastener facilitates movement of the joint” is indefinite because it is not clear how exactly “the wheel fastener” facilitates movement of the joint without define any specific feature/component of the wheel fastener in order to perform such function.
Claim 8, the limitation “securable via a key” is indefinite because it is not clear how each of the fasteners is securable in the recited manner such as a key without any specific feature/component of the fastener and/or the key. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA s 1-8  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 13, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bassani U.S. Patent 3,890,738.
Claim 1, Bassani discloses a modular system for assembling a structure including a frame  (Fig. 7) formed of metal profiles, the system comprising one or more joints (see Figs. 1-4), each including at least one slot (2, 3) and configured for attaching one of the metal profiles to another one of the metal profiles (Fig. 7); one or more pairs of wall piece elements (6,18, 19) (see Fig. 7); and a plurality of fasteners (5, 21), one of the fasteners (5) corresponding to one of the slots (2) and configured for securing attachment of at least of the respective joints or one element of the pair of the pair of wall piece elements (18, 19) to the metal profiles (9, 11, 10, 13, 14); wherein another one of the fasteners (21) is configured for securing attachment of the other element of the pair of wall piece elements.
Claim 2, wherein the joints (figs. 1-4) include two or more types of slots (2, 3).
Claim 3, wherein one (2) of the types of slots are configured for attaching to a profile (9, 11, 17, 14) and another one of the types of slots is configured for accommodating a fastener (21).
Claim 4, the wall piece elements are sheet (18) fixing elements.
Claim 5, wherein the joints and sheet fixing elements are formed of plastic (col. 2, lines 21-26).
As for claim 13, the above explanations for claim 1 would constitute the steps of attaching/securing various recited components together as claimed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bassani.
As for claims 6-8, in light of the lack of clarity as explained in the above explanations in 112, second paragraph rejections, it would have been a matter of design to substitute the joints and fasteners of Bassini with any suitable/”regular” fastener to accommodate any particular environment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN T NGUYEN whose telephone number is (571)272-4428. The examiner can normally be reached M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIEN T NGUYEN/Primary Examiner, Art Unit 3711